United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1164
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Brandon Deverell,                       * Northern District of Iowa.
                                        *
            Appellant.                  * [UNPUBLISHED]
                                   ___________

                             Submitted: May 21, 2008
                                Filed: June 16, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      After revoking Brandon Deverell’s supervised release, the district court1
sentenced him to 12 months in prison and 18 months of supervised release. Deverell
appeals, arguing that the additional supervised-release term renders his sentence
unreasonable because the prison term was adequate punishment for the violations, and
the record failed to indicate the additional supervised release would accomplish
anything.



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
        We conclude that the district court’s addition of an 18-month term of supervised
release to Deverell’s 12-month prison term did not render his revocation sentence
unreasonable. The court, upon revoking Deverell’s supervised release, had the
authority to sentence him to a term of imprisonment followed by a term of supervised
release. See 18 U.S.C. § 3583(e), (h). Although the court noted Deverell’s previous
failures while on supervision, the court properly considered all applicable factors set
forth in 18 U.S.C. § 3553(a) in deciding what revocation sentence to ultimately
impose. See United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006) (appellate
court reviews revocation sentence to determine whether it is unreasonable in relation
to, inter alia, § 3553(a) factors and advisory Guidelines range). Finally, both the
prison term and the supervised-release term are within the applicable statutory
maximums. See 18 U.S.C. §§ 3559(a)(3) (felony is Class C if maximum prison term
is less than 25 years but 10 or more years), 3583(b)(2) (for Class C felony, maximum
supervised release term is 3 years), 3583(e)(3) (for Class C felony, maximum prison
term upon revocation of supervised release is 2 years), 3583(h) (supervised release
component of revocation sentence “shall not exceed the term of supervised release
authorized by statute for the offense that resulted in the original term of supervised
release, less any term of imprisonment that was imposed upon revocation of
supervised release”).

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                          -2-